DETAILED ACTION
Claims 1-8, 10-17, 19 and 20 are pending in the Instant Application. 
Claims 1-8, 10-17, 19 and 20 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-5, 7, 10, 12-14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over STERN, (“Stern”), United State Patent Application Publication No 2019/0117151, in view of Zhou, United States Patent Application Publication No. 2013/0304730, in further view of Beller et al. (“Beller”), United States Patent Application Publication No. 2017/0206241.

As per claim 1, Stern discloses a method for processing consultation information, comprising: 
pushing, in response to receiving consultation information of a first user, a questionnaire corresponding to the consultation information to the first user ([0018] wherein a user can be pushed a questionnaire with questions such as [0019]-[0029], wherein the “consultation information” is the user selecting a questionnaire regarding sleep apnea from an app, where they have registered as described in [0033]), wherein the consultation information includes a consultation content type ([0019]-[0020] wherein the content type is related to sleep apnea); 
acquiring a questionnaire result corresponding to the questionnaire and submitted by the first user ([0037] wherein the results of the questionnaire are acquired to be analyzed); 
inputting the questionnaire result into a preset consultation model, to obtain a first consultation result ([0037] wherein OSA Likelihood algorithm 21 and Treatment Effectiveness algorithm 31 (present consultation models) calculate scores using results of questionnaire 13, facial recognition measurements measured with camera app 19, and historical patient data 55, wherein the scores are the “first consultation result”); 
pushing the questionnaire result and the first consultation result to a second user ([0065] wherein step 205 allows the second user (physician) to interpret result data 65, which includes the OSA Likelihood score and Treatment Effectiveness score are provided to a physician as noted in [0031]); and 
in response to receiving a second consultation result provided by the second user based on the questionnaire result and the first consultation result, pushing the second consultation result to the first user ([0065] wherein if the second user has a consultation result such as the first user having a sleep disorder, the second user (physician) can suggest further medical attention such as being taken over by the BlueSleep™), but does not disclose wherein the consultation information includes a target question; wherein the method further comprises: 
searching in a preset consultation database for a preset consultation question matching the target consultation question, wherein the preset consultation database includes preset consultation questions and preset consultation results corresponding to the preset consultation questions, and the preset consultation question matching the target consultation question refers to that a matching degree between the preset consultation question and the target consultation greater than a first preset threshold; 
in response to determining that a first preset consultation question matching the target consultation question is found in the preset consultation database, pushing a preset consultation corresponding to the first preset consultation question to the first user; in response to determining that the preset consultation question matching the target consultation question is not found in the preset consultation database, searching in the preset consultation database for candidate preset consultation questions having association degrees with the target consultation question greater than a second preset threshold value, and pushing the candidate preset consultation questions to the first user; and acquiring a second preset consultation question selected by the first user from the candidate preset consultation questions and pushing a preset consultation result corresponding to the second preset consultation question to the first user. However, Zhou teaches wherein the consultation information includes a target question ([0044] wherein a question is received, that is a target question); wherein the method further comprises: 
searching in a preset consultation database for a preset consultation question matching the target consultation question, wherein the preset consultation database includes preset consultation questions and preset consultation results corresponding to the preset consultation questions ([0045] wherein a preset consultation database (recognized as the first repository, storing questions and their corresponding answers as described in [0039] and [Fig. 3a]) is searched for an exact match), and the preset consultation question matching the target consultation question refers to that a matching degree between the preset consultation question and the target consultation greater than a first preset threshold ([0045]-[0046] wherein a matching threshold is described between an exact match and above a sufficient degree of confidence) ; 
in response to determining that a first preset consultation question matching the target consultation question is found in the preset consultation database, pushing a preset consultation corresponding to the first preset consultation question to the first user ([0045] wherein if an exact matching is found for the consultation question, a preset answer is retrieved, and are pushed to the user as described in [0048]); 
in response to determining that the preset consultation question matching the target consultation question is not found in the preset consultation database ([0046] wherein the instance is described where no match is found (recognized as an exact match)), searching in the preset consultation database for candidate preset consultation questions having association degrees with the target consultation question greater than a second preset threshold value ([0046] wherein the database is searched for a question that matches beyond a sufficient degree of confidence), and pushing the candidate preset consultation questions to the first user ([0046] and [0048] wherein answers are determined and presented to the user); but does not teach acquiring a second preset consultation question selected by the first user from the candidate preset consultation questions and pushing a preset consultation result corresponding to the second preset consultation question to the first user. However, Beller teaches acquiring a second preset consultation question selected by the first user from the candidate preset consultation questions ([0018] wherein the user can select another question from the set of questions (second preset consultation question)), and pushing a preset consultation result corresponding to the second preset consultation question to the first user (([0034] wherein the result (answer) is provided to the user, wherein the result is preset as described in [0036] wherein candidate answers are determined beforehand and weighted).
Both Stern and Zhou describe providing an answer with a result. One could apply the question and answer system in Zhou with the diagnostic questionnaires in Stern to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining a result from a questionnaire in Stern with the determination of a result of a question in Zhou in order to more easily provide an automated answer to a user requesting information. Zhou and Beller both provide answers to questions. While Zhou may allow for multiple questions by the same user, it does not explicitly recite a second question chosen by a user. However, Beller does describe a second question selected by a user to determine a result. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the question and answering in Zhou with the use of a second question from Beller in order to better determine the result requested by the user by using the second question to further determine intention of the user. 

As per claim 3, note the rejection of claim 1 where Stern, Zhou and Beller are combined. The combination teaches the method according to claim 1. Stern further discloses wherein the questionnaire includes a structured questionnaire, the structured questionnaire being used for collecting basic information of a user related to consultation information of the user ([0019]-[0029] wherein the questionnaire questions relate to basic sleep questions relating to the registered user using the app, the consultation information).  

As per claim 4, note the rejection of claim 1 where Stern, Zhou and Beller are combined. The combination teaches the method according to claim 1. Zhou further teaches wherein searching in the preset consultation database for the preset consultation question matching the target consultation question, wherein the preset consultation question matching the target consultation question refers to that the matching degree between the preset consultation question and the target consultation question is greater than the first preset threshold, comprises:
calculating a similarity between the target consultation question and each preset consultation question in the consultation database to obtain a similarity value, and using the is the matching degree ([0046] wherein similarity between the keywords in the target question and the preset questions are calculated to obtain a similarity value). 

As per claim 5, note the rejection of claim 1 where Stern, Zhou and Beller are combined. The combination teaches the method according to claim 1. Zhou further teaches wherein searching in the preset consultation database for the candidate preset consultation questions having association degrees with the target consultation question greater than the second preset threshold value comprise:
recognizing a keyword included in the target consultation question ([0046] wherein keywords are parsed from the target question); 
searching in the preset consultation database for a preset consultation question containing the same keyword ([0046] wherein the keywords from the target question are used to query the preset consultation questions); and 
using the preset consultation question containing the same keyword as a candidate preset consultation question having an association degree with the target consultation question greater than the second preset threshold value ([0046] wherein the question is used if it has a similarity is over a threshold (recognized as the “sufficient degree of confidence”)).

As per claim 7, Stern discloses a method for processing consultation information, performed by a first server, comprising: sending consultation information inputted by a first user to a server ([0033] wherein as a result of the user downloading the app, registering i.e. input, and selecting the online questionnaire as described in [0018], i.e. the sending of consultation information); receiving a questionnaire corresponding to the consultation information of the first user ([0018] wherein the questionnaire can be received from an online source); sending a questionnaire result corresponding to the questionnaire and inputted by the first user to the server ([0037] wherein the results of the questionnaire are acquired to be analyzed); and receiving a second consultation result, the second consultation result being submitted by a second user based on the questionnaire result and a first consultation result ([0065] wherein if the second user has a consultation result such as the first user having a sleep disorder, the second user (physician) can suggest further medical attention such as being taken over by the BlueSleep™), and the first consultation result being obtained by inputting the questionnaire result into a preset consultation model ([0052] wherein a preset model is used based on historical data), but does not disclose wherein the method further comprises:
receiving a preset consultation result or candidate preset consultation questions from a second server, wherein the second server is configured to: 
search in a preset consultation database for a preset consultation question matching the target consultation question, wherein the preset consultation database includes preset consultation questions and preset consultation results corresponding to e preset consultation questions, and the preset consultation question matching the target consultation question refers to that a matching degree between the preset consultation question and the target consultation question is greater than a first preset threshold; 
in response to determining that a first preset consultation question matching the target consultation question is found in the preset consultation database, push a preset consultation result corresponding to the first preset consultation question to the first server;
in response to determining that the preset consultation question matching the target consultation question is not found in the preset consultation database, search in the preset consultation database for candidate preset consultation questions having association degrees with the target consultation question greater than a second preset threshold value, and push the candidate preset consultation questions to the first server; and acquire a second preset consultation question selected by the first user from the candidate preset consultation question and push a preset consultation result corresponding to the second preset consultation question to the first server. However, Zhou teaches wherein the method further comprises:
receiving a preset consultation result or candidate preset consultation questions from a second server ([0044] wherein questions are received from users by the server), wherein the second server is configured to: 
search in a preset consultation database for a preset consultation question matching the target consultation question, wherein the preset consultation database includes preset consultation questions and preset consultation results corresponding to e preset consultation questions ([0045] wherein a preset consultation database (recognized as the first repository, storing questions and their corresponding answers as described in [0039] and [Fig. 3a]) is searched for an exact match), and the preset consultation question matching the target consultation question refers to that a matching degree between the preset consultation question and the target consultation question is greater than a first preset threshold ([0045]-[0046] wherein a matching threshold is described between an exact match and above a sufficient degree of confidence); 
in response to determining that a first preset consultation question matching the target consultation question is found in the preset consultation database, push a preset consultation result corresponding to the first preset consultation question to the first server ([0045] wherein if an exact matching is found for the consultation question, a preset answer is retrieved, and are pushed to the user as described in [0048]);
in response to determining that the preset consultation question matching the target consultation question is not found in the preset consultation database ([0046] wherein the instance is described where no match is found (recognized as an exact match)), search in the preset consultation database for candidate preset consultation questions having association degrees with the target consultation question greater than a second preset threshold value([0046] wherein the database is searched for a question that matches beyond a sufficient degree of confidence), and push the candidate preset consultation questions to the first server([0046] and [0048] wherein answers are determined and presented to the user); but does not teach acquire a second preset consultation question selected by the first user from the candidate preset consultation question and push a preset consultation result corresponding to the second preset consultation question to the first server. However, Beller teaches acquire a second preset consultation question selected by the first user from the candidate preset consultation question ([0018] wherein the user can select another question from the set of questions (second preset consultation question)), and push a preset consultation result corresponding to the second preset consultation question to the first server (([0034] wherein the result (answer) is provided to the user, wherein the result is preset as described in [0036] wherein candidate answers are determined beforehand and weighted).
Both Stern and Zhou describe providing an answer with a result. One could apply the question and answer system in Zhou with the diagnostic questionnaires in Stern to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining a result from a questionnaire in Stern with the determination of a result of a question in Zhou in order to more easily provide an automated answer to a user requesting information. Zhou and Beller both provide answers to questions. While Zhou may allow for multiple questions by the same user, it does not explicitly recite a second question chosen by a user. However, Beller does describe a second question selected by a user to determine a result. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the question and answering in Zhou with the use of a second question from Beller in order to better determine the result requested by the user by using the second question to further determine intention of the user. 

As per claim 10, Stern discloses an electronic device, comprising: 
one or more processors ([0088]); and a storage apparatus, configured to store one or more programs ([0088]), wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to implement operations of the method according to claim 1 (See the rejection of claim 1 where Stern, Zhou and Beller are combined).     

As per claim 12, note the rejection of claim 10 where Stern, Zhou and Beller are combined. The combination teaches the device according to claim 10. Stern further discloses wherein the questionnaire includes a structured questionnaire, the structured questionnaire being used for collecting basic information of a user related to consultation information of the user ([0019]-[0029] wherein the questionnaire questions relate to basic sleep questions relating to the registered user using the app, the consultation information).    

As per claim 13, claim 13 is the device performing the method of claim 4 and is rejected from the same rationale and reasoning. 

As per claim 14, claim 14 is the device performing the method of claim 5 and is rejected from the same rationale and reasoning. 

As per claim 16, Stern discloses an electronic device, comprising: 
one or more processors ([0088]); and a storage apparatus, configured to store one or more programs ([0088]), wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to implement the method according to claim 7 (See the rejection of claim 7 where Stern, Zhou and Beller are combined).  

As per claim 19, Stern discloses a non-transitory computer readable medium, storing a computer program, wherein the program, when executed by a processor, causes the processor to perform the method according to claim 1 (See the rejection of claim 1 where Stern, Zhou and Beller are combined).     

As per claim 20, Stern discloses a non-transitory computer readable medium, storing a computer program, wherein the program, when executed by a processor, causes the processor to perform the method according to claim 7 (See the rejection of claim 7 where Stern, Zhou and Beller are combined).    




Claims 2, 6, 8, 11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stern, in view of Zhou, in further view of Beller in further view of Huynh et al. (“Huynh”), United States Patent Application Publication No. 2015/0227893. 

As per claim 2, note the rejection of claim 1 where Stern, Zhou and Beller are combined. The combination teaches the method according to claim 1, but does not disclose wherein the pushing, in response to receiving the consultation information of the first user, the questionnaire corresponding to the consultation information to the first user comprises: in response to receiving the consultation information of the first user, searching in a pre-stored questionnaire set for a target questionnaire corresponding to the type of the consultation content; and pushing the target questionnaire to the first user.  However, Huynh teaches wherein the pushing, in response to receiving the consultation information of the first user, the questionnaire corresponding to the consultation information to the first user comprises: in response to receiving the consultation information of the first user, searching in a pre-stored questionnaire set for a target questionnaire corresponding to the type of the consultation content; and pushing the target questionnaire to the first user ([0116] wherein a questionnaire is selected from a set of multiple questionnaire and pushed to the user, wherein the “Available” questionnaires indicates that they are pre-set).
Both Stern and Huynh describe using a questionnaire to determine a result. One could apply the selection of the custom questionnaire from an initial input in Huynh with the questionnaire analysis in Stern to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining a result from a questionnaire and providing it to a second user in Stern with the selection of a questionnaire in Huynh in order to find the best questionnaire for the set of circumstances. 

As per claim 6, note the rejection of claim 1 where Stern, Zhou and Beller are combined. The combination teaches the method according to claim 1, but does not disclose pushing common consultation questions having frequencies of being consulted greater than a preset threshold value and consultation results corresponding to the common consultation questions to the first user; and in response to detecting that the first user performs a preset association confirmation operation on a consultation result of a third consultation question, pushing the third consultation question, the consultation result corresponding to the third consultation question, and the questionnaire result into the preset consultation model to obtain a third consultation result.  However, Huynh teaches pushing common consultation questions having frequencies of being consulted greater than a preset threshold value and consultation results corresponding to the common consultation questions to the first user ([0131] wherein the user can be pushed a question with a certain threshold of an answer (second question)); and in response to detecting that the first user performs a preset association confirmation operation on a consultation result of a third consultation question, pushing the third consultation question, the consultation result corresponding to the third consultation question, and the questionnaire result into the preset consultation model to obtain a third consultation result, and pushing the obtained third consultation result to the second user ([00131] wherein an additional question with a preset association, wherein a question of accuracy arises, wherein a previous question is again pushed to the user to obtain a certain result).  
Both Stern and Huynh describe using a questionnaire to determine a result. One could apply the common consultation result situation in Huynh with the questionnaire analysis in Stern to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining a result from a questionnaire and providing it to a second user in Stern with selection of questions based on a threshold as in Huynh in order to have better accuracy based on historical results. 

As per claim 8, note the rejection of claim 7 where Stern, Zhou and Beller are combined. The combination teaches the method according to claim 7, but does not disclose wherein the consultation information includes a type of consultation content, and the receiving the questionnaire corresponding to the consultation information of the first user comprises: receiving a target questionnaire corresponding to the type of the consultation content.  However, Huynh teaches wherein the consultation information includes a type of consultation content ([0115] wherein input is entered as a consultation and includes the type of claim), and the receiving the questionnaire corresponding to the consultation information of the first user comprises: receiving a target questionnaire corresponding to the type of the consultation content ([0116] wherein a questionnaire is selected from a set of multiple questionnaires and pushed to the user).
Both Stern and Huynh describe using a questionnaire to determine a result. One could apply the selection of the custom questionnaire from an initial input in Huynh with the questionnaire analysis in Stern to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining a result from a questionnaire and providing it to a second user in Stern with the selection of a questionnaire in Huynh in order to find the best questionnaire for the set of circumstances. 

As per claim 11, claim 11 is the device performing the method of claim 2 and is rejected from the same rationale and reasoning. 

As per claim 15, claim 15 is the device performing the method of claim 6 and is rejected from the same rationale and reasoning. 

As per claim 17, claim 17 is the device performing the method of claim 8 and is rejected from the same rationale and reasoning. 

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168